This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A16-0655

               In the Matter of the Welfare of the Children of: K. Y., Parent

                                Filed November 14, 2016
                                       Affirmed
                                    Rodenberg, Judge

                             Hennepin County District Court
                                File No. 27-JV-15-2104

Mary Moriarty, Hennepin County Public Defender, David W. Merchant, Assistant Public
Defender, Minneapolis, Minnesota (for appellant mother K.Y.)

Michael O. Freeman, Hennepin County Attorney, Kacy Wothe, Assistant County
Attorney, Minneapolis, Minnesota (for respondent Hennepin County Human Services
and Public Health Department)

Mary Moriarty, Hennepin County Public Defender, Lee Kratch, Assistant Public
Defender, Minneapolis, Minnesota (for respondent children G.C. and M.Y.)

Eric S. Rehm, Burnsville, Minnesota (for respondent guardian ad litem Patricia Timpane)

      Considered and decided by Halbrooks, Presiding Judge; Rodenberg, Judge; and

Kirk, Judge.
                         UNPUBLISHED OPINION

RODENBERG, Judge

       Appellant-mother K.Y. challenges the termination of her parental rights to three of

her five children.1 Mother argues that the district court (1) failed to base the termination

decision on conditions existing at the time of the termination hearing, (2) erred in finding

that respondent Hennepin County Human Services and Public Health Department (the

department) made adequate efforts to reunify the family, and (3) erred in determining that

termination is in the best interest of the children. We affirm.

                                          FACTS

       Mother is the birth parent of five children, Child 1, born in 1998; Child 2, born in

2002; Child 3, born in 2009; Child 4, born in 2011; and Child 5, born in 2014.2 In 2014,

and, after mother allowed the presence of a registered predatory offender in her home, the

department placed all of the children in foster care and petitioned the district court to

adjudicate them in need of protection or services.

       Mother admitted to the allegation that she had allowed a registered predatory

offender to be in contact with her children. The district court adjudicated the children in

need of protection or services, and case plans were created for mother and the children.

Mother’s case plan included having a mental health evaluation and following all


1
 Mother does not challenge the termination of her parental rights to her two oldest
children.
2
 In the order terminating mother’s parental rights, the district court designated the
children as Child 1 to Child 5 based on chronological age, with Child 1 being the oldest,
and so on. We use the same designations used by the district court.

                                              2
recommendations, having a parenting assessment and following all recommendations,

obtaining safe and stable housing, completing group therapy for parents of sexually

abused children, participating in the children’s therapy as required, and cooperating with

the guardian ad litem. These services were designed and intended for mother to learn to

keep her children safe and to “develop the insight to safely parent her children.”

       The department filed a petition to terminate mother’s parental rights in April 2015.

The petition alleged that mother’s four eldest children “have been impacted mentally,

physically and sexually due to a lack of supervision by [mother],” “have been exposed to

sexual abuse while in [mother’s] care,” and that mother had knowingly allowed a

predatory offender to live in her home and have contact with her children.

       The case was tried over ten days. Evidence of mother’s significant history with

child protection services was admitted, including her own history in foster care and with

sexual abuse.

       The department offered and the district court admitted records of mother’s case

plans and her interactions with the department from 2000, 2002, 2003, and 2013.

Records of services received by mother during the 2000 and 2002 cases included

parenting assessments, psychological evaluations, parenting education classes, referral to

a support group for sexual abuse victims, anger management classes, individual therapy,

and classes about forming healthy friendships and relationships.

       The guardian ad litem testified that mother had a pattern of finding support and

services, but that when the support and services were no longer available, “things fell

apart.” She testified that, even with current support, conditions had not been corrected to


                                             3
the point where mother could parent in the foreseeable future. She also testified that, in

the months leading up to her testimony, she observed mother exhibit inappropriate and

startling behavior. The guardian testified that she was recommending termination of

parental rights to all of the children, including Child 5, who had been in foster care since

birth, because of the pattern she had observed.

       Several witnesses described a pattern that mother was a good parent to infant

children, but as the child grows, mother passes the child off to the older children to

manage. Witnesses described that mother would have Child 1 look after the other

children and tend to their needs.

       Three foster mothers testified about the behavioral and developmental issues of

the children. The foster parent of Child 3 and Child 4 described Child 4’s physical

disabilities and behavioral issues and Child 3’s behavioral issues. There was testimony

from two foster mothers that mother seemed to downplay the seriousness of the

children’s sexual-abuse histories, including statements by mother that one of the children

would not remember being a victim of sexual assault and that one child acted out

sexually against children in a park because of “natural feelings.” A family therapist for

mother, Child 3, and Child 4 recommended that the children be removed from mother’s

care after concluding that extensive damage had been done to the children through abuse

and neglect, and that their best interests would be served by removal from mother’s care.

       Mother testified that she had a support network through church and was learning

to cope with her traumatic past. She disagreed with opinions that Child 4 had special

needs and that another child had acted out sexually in a manner harmful to other children.


                                             4
Mother testified about the criminal histories of her children’s fathers. She admitted that

she knew before she conceived Child 5 that Child 5’s father had been convicted of the

sexual assault of his juvenile family members.

       Several of mother’s service providers testified or provided letters supporting

reunification with Child 5 and, with additional trial home visits, reunification with Child

3 and Child 4. Several parenting educators testified that mother had learned to recognize

and distance herself from harmful individuals. Mother’s therapists and a family therapist

testified that mother was capable of keeping Child 5 safe, and could possibly keep safe

Child 3 and Child 4 with additional trauma-informed therapy.

       The district court terminated mother’s parental rights to her children on five

statutory grounds: (1) failure to meet parental duties, (2) palpable unfitness, (3) failure to

correct conditions that led to the out-of-home placement, (4) egregious harm, and

(5) children remaining neglected and in foster care.        Minn. Stat. § 260C.301, subd.

1(b)(2), (4), (5), (6), (8) (2014).    The district court did not find credible mother’s

testimony that she had changed.

       The district court determined that “the compelling interests of all the children,

where they achieve stability, a stable home environment and which meets their special

needs favors termination of parental rights” and is in the children’s best interests. The

district court also determined that the department had provided an appropriate case plan

designed to address the reasons for the children’s out-of-home placement. The district

court found, “that despite the provision of these efforts, [mother] has not corrected the




                                              5
conditions that resulted in the out of home placement, and that she cannot adequately

parent the children now or in the reasonably foreseeable future.”

       This appeal followed.

                                      DECISION

       Courts presume that parents are fit to care for their children, and “[p]arental rights

may be terminated only for grave and weighty reasons.” In re Welfare of Child of J.K.T.,

814 N.W.2d 76, 87 (Minn. App. 2012) (quotation omitted). Termination requires clear

and convincing evidence that (1) the department has made reasonable efforts to

rehabilitate the parent and reunite the family, (2) there is at least one statutory ground for

termination, and (3) termination is in the child’s best interests. In re Welfare of Children

of S.E.P., 744 N.W.2d 381, 385 (Minn. 2008). Whether to terminate a parent’s parental

rights is discretionary with the district court. In re Welfare of Child of R.D.L., 853

N.W.2d 127, 136 (Minn. 2014).

       We review a district court’s decision to terminate parental rights to determine

whether the district court’s findings address the statutory criteria and whether the district

court’s findings are supported by clear and convincing evidence. In re Welfare of Child

of T.P., 747 N.W.2d 356, 362 (Minn. 2008). While we conduct a close inquiry into the

evidence, we also give “considerable deference” to the district court’s termination

decision. S.E.P., 744 N.W.2d at 385. Because the district court is in a better position to

weigh the evidence and determine the credibility of witnesses, we will not reweigh the

evidence or disturb the district court’s credibility determinations. In re Welfare of R.T.B.,

492 N.W.2d 1, 4 (Minn. App. 1992).


                                              6
       We review the district court’s factual findings for clear error and review the

ultimate determination that those findings fit the statutory criteria for abuse of discretion.

In re Welfare of J.R.B., 805 N.W.2d 895, 901 (Minn. App. 2011), review denied (Minn.

Jan. 6, 2012). “A finding is clearly erroneous if it is either manifestly contrary to the

weight of the evidence or not reasonably supported by the evidence as a whole.” In re

Children of T.R., 750 N.W.2d 656, 660-61 (Minn. 2008) (quotation omitted). “An abuse

of discretion occurs if the district court improperly applied the law.” J.K.T., 814 N.W.2d

at 87. We will affirm the district court’s decision to terminate parental rights if at least

one statutory ground for termination is supported by clear-and-convincing evidence,

termination is in the best interests of the child, and the department has made reasonable

efforts to reunite the family. S.E.P., 744 N.W.2d at 385.

Termination based on conditions that existed at the time of the hearing

       Mother first challenges the district court’s termination decision, asserting that the

district court’s findings are based on evidence of mother’s past history and do not address

“conditions that existed at the time of termination.”

       To support an order terminating parental rights, the district court must “make clear

and specific findings which conform to the statutory requirements for termination” and

those findings must “address conditions that exist at the time of the [termination]

hearing.” In re Welfare of Chosa, 290 N.W.2d 766, 769 (Minn. 1980). It must appear

that the conditions giving rise to the termination will continue for a “prolonged,

indeterminate period.” In re Welfare of P.R.L., 622 N.W.2d 538, 543 (Minn. 2001); In re

Welfare of T.D., 731 N.W.2d 548, 554 (Minn. App. 2007).                 “When considering


                                              7
termination of parental rights, the court relies not primarily on past history, but to a great

extent upon the projected permanency of the parent’s inability to care for his or her

child.” In re Welfare of S.Z., 547 N.W.2d 886, 893 (Minn. 1996) (quotations omitted).

       Several of the statutory grounds for termination included in the petition to

terminate mother’s parental rights required the district court to examine past conduct.

See Minn. Stat. § 260C.301, subd. 1(b)(2) (directing court to consider whether the parent

has “substantially, continuously, or repeatedly” failed to comply with parental duties);

Id., subd. 1(b)(4) (directing court to consider whether the parent is unfit based on “a

consistent pattern of specific conduct” that the court determines to be of a “duration or

nature” that renders the parent unable to care for the child); Id., subd. 1(b)(6) (directing

the court to examine whether the child has experienced egregious harm of a “nature,

duration, or chronicity that indicates a lack of regard for the child’s well-being”).

Examining mother’s history as part of the statutory-grounds analysis was a necessary part

of the district court’s considerations in light of the allegations that mother allowed

predatory offenders near her children, chose sexual predators as her romantic partners,

and did not protect her children from acting out sexually against each other.

       Mother argues that the district court relied too heavily on her history and that its

findings fail to demonstrate that it weighed and considered evidence she produced

supporting her current ability to care for her children.

       A district court should rely primarily on the projected permanency of a parent’s

inability to care for her children. But, in order for a district court to make a permanency

prediction, it must consider the current conditions in the context of the history and


                                              8
patterns of conduct. See S.Z., 547 N.W.2d at 894 (holding that a long history of actions

stemming from mental illness may be an indication that a person lacks the present and

future ability to care for a child).

       Here, the district court looked to mother’s significant history with the department

and her patterns of conduct, considered the current conditions within that context, and

determined that mother’s claims that the current case plan would lead to successful

parenting and eventual reunification were not credible. It relied on mother’s history with

services and on trial testimony regarding mother’s behavior during the pendency of the

CHIPs case. The district court concluded that mother had a history of complying with

case plans and using services, but that “her children continue to suffer while in her care

and custody.” The district court found that mother’s testimony demonstrated a “lack of

insight, lack of understanding, and lack of accountability.”

       Mother’s challenge to the district court’s termination order on the basis that it

insufficiently considered the testimony put forth by mother’s service providers is a

credibility challenge. The order’s silence regarding witness testimony demonstrates the

district court’s implicit decision not to credit some testimony over other evidence. See In

re Welfare of the Child of D.L.D., 771 N.W.2d 538, 545 (Minn. App. 2009) (stating that

this court defers to a district court’s implicit finding that certain testimony was not

credible). We will not reweigh the evidence, and we will not disturb district court

credibility determinations; and this is so even in a case such as this, where a different

conclusion might have resulted had the district court credited other evidence in the

record. See R.T.B., 492 N.W.2d at 4.


                                             9
       We next consider whether statutory grounds supporting termination found by the

district court are supported by clear and convincing evidence.

Failure to correct conditions

       After listing mother’s history of services with the department since she was a

child, the district court found that reasonable efforts had been made to correct the

conditions leading to the placement of the children outside of the family home and that

mother failed to correct those conditions. The district court concluded that mother

“cannot adequately parent the children now or in the reasonably foreseeable future.”

       A district court may terminate parental rights to a child if, “following the child’s

placement out of the home, reasonable efforts, under the direction of the court, have

failed to correct the conditions leading to the child’s placement.”           Minn. Stat.

§ 260C.301, subd. 1(b)(5).      Reasonable efforts are presumed to have failed upon a

showing of a number of conditions listed in the statute. See id.

       Here, the district court found that mother had received family therapy, group

therapy for parents of sexually abused children, and parenting and mental health

assessments.    Mother also attended individual therapy and classes with parenting

educators. Testimony indicates that mother’s parenting educators believed that mother

had met parenting goals of learning to keep her children safe and to not expose the

children to harmful individuals.     However, the record supports the district court’s

determination that mother failed to correct the conditions leading to the children’s

placement out of the home. The department sought services and information on whether

mother would be able to develop the skills necessary to keep her children safe. There


                                            10
was testimony that mother remained unable to effectively calm one of her children who

experienced an episode of dysregulation during a therapy session, that mother cursed

about the children in front of them, that mother disregarded orders pertaining to

communication between a victimized child and the child who had sexually acted out

against that child, that mother struggled with honesty, and that mother either did not

understand or take seriously the severity of her children’s future needs based on their

history of sexual abuse and their individual disabilities.

       This is a case in which mother complied to some extent with the terms of her case

plan. The district court may nevertheless find a statutory basis to terminate parental

rights where the record contains clear and convincing evidence supporting termination.

J.K.T., 814 N.W.2d at 89. “The critical issue is not whether the parent formally complied

with the case plan, but rather whether the parent is presently able to assume the

responsibilities of caring for the child.” Id. The district court did not find credible

mother’s evidence supporting her present ability to care for her children and to keep them

safe. The district court’s findings are supported by clear and convincing evidence and are

not clearly erroneous.

Palpable unfitness

       The district court also found that mother was palpably unfit to raise her children

because of a pattern of losing interest and essentially abandoning her children once they

are no longer infants. The district court found the testimony of witnesses to this pattern

credible and found that, if Child 5 were returned to mother, the same pattern would occur.




                                             11
         A district court may terminate parental rights to a child if the court finds that the

parent

                is palpably unfit to be a party to the parent and child
                relationship because of a consistent pattern of specific
                conduct before the child or of specific conditions directly
                relating to the parent and child relationship either of which
                are determined by the court to be of a duration or nature that
                renders the parent unable, for the reasonably foreseeable
                future, to care appropriately for the ongoing, physical, mental,
                or emotional needs of the child.

Minn. Stat. § 260C.301, subd. 1(b)(4).

         The district court’s palpable-fitness determination is supported by the testimony of

three witnesses who observed mother’s parenting techniques outside of mother’s

involvement with department services. They all testified to the pattern of mother’s

removal from the parenting role after an infant child becomes less dependent on mother.

Mother’s history of allowing her children to be watched by inappropriate adults has led to

the sexual molestation of two of her children by an adult with whom mother chose to

associate. Mother’s history of not observing her children’s interactions with one another

has led to sexual acting out by older children against their younger siblings. The district

court credited the concern of multiple witnesses that, if Child 5 was placed in the care of

mother, Child 5 would be placed in danger because of mother’s inability to properly care

for children beyond infancy.        Moreover, a parent’s demonstrated failure to protect

children from abuse by others, combined with conditions that put the children at risk for

future abuse, can justify a determination that the parent is palpably unfit to be a party to

the parent-child relationship. See In re Children of T.A.A., 702 N.W.2d 703, 708-09



                                              12
(Minn. 2005) (affirming palpable unfitness determination where parent failed to protect

her children from abuse by others in the past and refused to recognize her responsibility

to protect her children from abuse).

       The district court’s finding of palpable unfitness is supported by clear and

convincing evidence. Despite evidence presented by mother’s parenting educators to the

contrary, testimony was presented that mother did not demonstrate the insight or

accountability to correct her conduct in the future. The district court made credibility

determinations and acted within its discretion in finding that this statutory basis to

terminate mother’s parental rights was proven.

       Because these two grounds for termination relied on by the district court are

supported by the record, we need not consider whether the evidence also is sufficient to

support the district court’s findings on the other three identified statutory grounds.

Reasonable Efforts

       Mother argues that the district court erred in finding that the department engaged

in reasonable efforts to reunify her with her children because the department (1) did not

provide trauma-informed family therapy, (2) did not coordinate and communicate with

service providers, and (3) rejected additional visits with the three youngest children. We

disagree.

       The termination statute requires the district court to make specific findings “that

reasonable efforts to finalize the permanency plan to reunify the child and the parent were

made.”      Minn. Stat. § 260C.301, subd. 8(1) (2014).       The district court must make




                                             13
“individualized and explicit findings regarding the nature and extent of efforts made by

the social services agency to rehabilitate the parent and reunite the family.” Id.

         “When determining whether reasonable efforts have been made,” the district court

must consider “whether services to the child and family were: (1) relevant to the safety

and protection of the child; (2) adequate to meet the needs of the child and family;

(3) culturally appropriate; (4) available and accessible; (5) consistent and timely; and

(6) realistic under the circumstances.” Minn. Stat. § 260.012(h) (2014). “Reasonable

efforts at rehabilitation are services that go beyond mere matters of form so as to include

real, genuine assistance.” In re Welfare of Children of S.W., 727 N.W.2d 144, 150

(Minn. App. 2007) (quotations omitted), review denied (Minn. Mar. 28, 2007). “The

[department’s] efforts must be aimed at alleviating the conditions that gave rise to out-of-

home placement, and they must conform to the problems presented.” J.K.T., 814 N.W.2d

at 88.     Determining whether the department provided reasonable efforts requires

consideration of the length of the department’s involvement, the nature of the problems

presented, and the quality of the effort given. Id.

         The district court found that the department made reasonable efforts to reunify the

children with mother. The district court listed the services provided by the department

as: individual therapy, group therapy for parents of sexually abused children, family

therapy, a parenting assessment, and a mental health assessment. The district court also

examined and made findings on the extensive history of the department’s involvement

with mother and her children. The district court made extensive findings on the services

provided to mother in previous cases and used those findings to support the conclusion


                                             14
that the current case plan, which required similar assessments and therapy, was both

reasonable and intended to address mother’s barriers to effective parenting. The district

court found that the department offered services that were “timely, available, relevant,

and culturally appropriate for the children and family, to remedy the circumstances

requiring the foster care placement and permit reunification.” The district court found

that, despite the provision of these services, mother remained unable to effectively parent

the children.

       The testimony and evidence presented at trial support the district court’s findings.

Mother was provided with parenting classes to help her learn to keep her children safe

and to learn to detect and avoid harmful relationships. Although some of the service

providers would have liked to have had more communication with the department, there

were meetings to coordinate the numerous services for mother and children. Mother was

permitted unsupervised visits with Child 5 and weekly supervised visits with Child 3 and

Child 4. Some service providers testified that mother would be able to effectively parent

the children, while another service provider to the family stated that mother had been

provided many services and failed to follow through with them. There was testimony

that mother was invited to a school meeting with Child 1’s service providers, but that she

did not attend. There was testimony that mother would disregard rules put in place for

the children’s safety, such as allowing phone communications between children who

were not permitted contact with one another because of a history of abuse. There was

evidence that, during therapy, mother was unable to effectively calm dysregulation of one

of her children. Though the record contained conflicting information on whether the case


                                            15
plan had been effective to correct the conditions that led to the out-of-home placement,

the district court chose to credit some evidence over other evidence. This is properly the

role of the district court. J.K.T., 814 N.W.2d at 90.

       Based on a careful review of the record, we conclude that the record supports the

district court’s finding that the department’s efforts were meaningful, reasonable, and

intended to address the issues.

Best Interests

       Mother challenges the district court’s determination that termination of her

parental rights is in her children’s best interests.

       A child’s best interests may preclude termination of a parent’s parental rights,

even if the district court rules that one or more of the statutory bases for terminating that

parent’s parental rights is present. D.L.D., 771 N.W.2d at 545. “[T]he court must

balance three factors: (1) the child’s interest in preserving the parent-child relationship;

(2) the parent’s interest in preserving the parent-child relationship; and (3) any competing

interest of the child.” In re Welfare of Child of W.L.P., 678 N.W.2d 703, 711 (Minn.

App. 2004) (citation omitted).        Competing interests of the child “include a stable

environment, health considerations, and the child’s preferences.”         In re Welfare of

M.A.H., 839 N.W.2d 730, 744 (Minn. App. 2013). “Where the interests of parent and

child conflict, the interests of the child are paramount.” Minn. Stat. § 260C.301, subd. 7

(2014). In its termination order, a district court must explain its rationale for concluding

why termination is in the child’s best interests. In re Tanghe, 672 N.W.2d 623, 625




                                               16
(Minn. App. 2003). We review a district court’s determination that termination is in a

child’s best interest for an abuse of discretion. J.R.B., 805 N.W.2d at 905.

       The district court considered mother’s wishes for reunification with Child 3, Child

4, and Child 5. The district court noted that all of the children had been out of the home

for over 500 days. The district court determined that “the compelling interests of all the

children, where they achieve stability, a stable home environment and which meets their

special needs favors termination of parental rights.” Mother argues that the district

court’s analysis disregarded substantial evidence about mother’s present ability to safely

parent the children and that its findings were therefore unfounded. However, there was

evidence from foster parents and therapists that the children need support and stability,

and evidence that mother did not appreciate or did not understand the children’s special

needs. The district court credited this evidence. To the extent that mother argues that a

deferral of the permanency decision would have been in the best interest of Child 5, this

argument is contrary to the district court’s finding that all of the children “deserve to be

adopted and learn healthy and stable living.”

       On careful review of the record, we conclude that the district court’s best-interests

findings are supported by substantial evidence and are not clearly erroneous. Although

the evidence presented at trial might have led another district court to make different

findings, had it credited other evidence, this does not show that the district court’s

findings are defective; we give considerable deference to the district court’s decision.

S.E.P., 744 N.W.2d at 385.

       Affirmed.


                                            17